DETAILED ACTION
	In response to the Office Action mailed 10/29/2020, the amendments were received 01/28/2021:
Claims 1, 10, 11, and 21have been amended.
Claim 4 was cancelled.
Claims 1-3 and 5-34 are pending.
Response to Arguments
Applicant's arguments filed 01/28/2021, with regard to claims 11-15 have been fully considered but they are not persuasive. Applicant argue that the prior art of record, Stettner, fail to teach:
"the circuit comprises a readout and control circuit coupled to the array of imager elements, wherein the readout and control circuit is configured to perform signal readout in synchronization with an operation of a treatment beam source" as recited in claim 11.  However, Stettner teaches “The trigger pulse from the diagnostic or therapy x-ray source initiates the start of a data cycle.  Detector reset (φrst) is then turned off for all detectors allowing detector current to be integrated on the sense capacitor (Csen) 12.  A short time after the trigger pulse, the x-ray source exposes the sensor array (2, FIGS. 1 and 2) to x-rays” (column 4, lines 38-45) which is believed to read on the limitation.
"the readout and control circuit is configured to start the signal readout for an image frame at a pre-determined time or within a predetermined time period with respect to a treatment beam pulse" as recited in claim 12. However, Stettner teaches “The trigger pulse from the diagnostic or therapy x-ray source initiates the start of a data cycle.  Detector reset (φrst) is then turned off for all detectors allowing detector current to be integrated on the sense capacitor (Csen) 12.  A short time after the trigger pulse, the x-ray source exposes the sensor 
“the readout and control circuit is configured to suspend the signal readout when the treatment beam source is delivering a treatment beam pulse or multiple treatment beam pulses" as recited in claim 13. However, Stettner teaches “The trigger pulse from the diagnostic or therapy x-ray source initiates the start of a data cycle.  Detector reset (φrst) is then turned off for all detectors allowing detector current to be integrated on the sense capacitor (Csen) 12.  A short time after the trigger pulse, the x-ray source exposes the sensor array (2, FIGS. 1 and 2) to x-rays” (column 4, lines 38-45) which is believed to read on the limitation.
"the readout and control circuit is configured to perform signal readout for one or more lines of the imager during a treatment session when the treatment beam source is not delivering treatment energy, and to suspend signal readout for another line of the imager when the treatment beam source is delivering treatment energy" as recited in claim 14. However, Stettner teaches “The trigger pulse from the diagnostic or therapy x-ray source initiates the start of a data cycle.  Detector reset (φrst) is then turned off for all detectors allowing detector current to be integrated on the sense capacitor (Csen) 12.  A short time after the trigger pulse, the x-ray source exposes the sensor array (2, FIGS. 1 and 2) to x-rays” (column 4, lines 38-45) which is believed to read on the limitation. 
“the treatment beam source is configured to hold off a delivery of a treatment beam pulse or multiple treatment beam pulses for a beam hold period" as recited in claim 15. However, Stettner teaches “The trigger pulse from the diagnostic or therapy x-ray source initiates the start of a data cycle.  Detector reset (φrst) is then turned off for all detectors allowing detector current to be integrated on the sense capacitor (Csen) 12.  A short time after 
"the array of imager elements is configured to generate image signals based on photon counting" as recited in claim 21. However, Stettner teaches “The trigger pulse from the diagnostic or therapy x-ray source initiates the start of a data cycle.  Detector reset (φrst) is then turned off for all detectors allowing detector current to be integrated on the sense capacitor (Csen) 12.  A short time after the trigger pulse, the x-ray source exposes the sensor array (2, FIGS. 1 and 2) to x-rays” (column 4, lines 38-45) which is believed to read on the limitation.
Applicant’s arguments, see page 8, filed 014/28/2021, with respect to 1 have been fully considered and are persuasive.  The rejection of claims 1-3, 5-10, 17, and 18 has been withdrawn. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-16, and 19-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5140162 (Stettner).
Regarding claim 11:
Stettner disclose an imager comprising: an array of imager elements configured to generate image signals based on radiation received by the imager (Fig. 3, 4; column 2, lines 55-56); and circuit configured to perform readout of image signals (Fig. 5; column 4, lines 14-33), wherein the circuit is configured to be radiation hard (column 4, lines 14-33), wherein the circuit comprises a readout and control circuit coupled to the array of imager elements, wherein the readout and control circuit is 
Regarding claim 12:
Stettner disclose the imager of claim 11, wherein the readout and control circuit is configured to start the signal readout for an image frame at a pre-determined time or within a predetermined time period with respect to a treatment beam pulse (Fig. 6, column 4, line 34 – column 5, line 25).
Regarding claim 13:
Stettner disclose the imager of claim 11, wherein the readout and control circuit is configured to suspend the signal readout when the treatment beam source is delivering a treatment beam pulse or multiple treatment beam pulses (Fig. 6, column 4, line 34 – column 5, line 25).
Regarding claim 14:
Stettner disclose the imager of claim 11, wherein the readout and control circuit is configured to perform signal readout for one or more lines of the imager during a treatment session when the treatment beam source is not delivering treatment energy, and to suspend signal readout for another line of the imager when the treatment beam source is delivering treatment energy (Fig. 6, column 4, line 34 – column 5, line 25).
Regarding claim 15:
Stettner disclose the imager of claim 11, wherein the treatment beam source is configured to hold off a delivery of a treatment beam pulse or multiple treatment beam pulses for a beam hold period (Fig. 6, column 4, line 34 – column 5, line 25).
Regarding claim 16:
Stettner disclose the imager of claim 15, wherein the beam hold period is long enough to allow the imager to reset the array of imager elements, receive imaging dose, and readout the image signal (Fig. 6, column 4, line 34 – column 5, line 25).

Stettner disclose the imager of claim 1, wherein the array of imager elements is configured to generate the image signals based on light signals provided by a scintillator layer (column 3, lines 1-5).
Regarding claim 20:
Stettner disclose the imager of claim 1, wherein the array of imager elements is configured to generate the image signals based on charges provided by a conversion layer (column 3, lines 1-5).
Regarding claim 21:
Stettner disclose an imager comprising: an array of imager elements configured to generate image signals based on radiation received by the imager (Fig. 3, 4; column 2, lines 55-56); and circuit configured to perform readout of image signals (Fig. 5; column 4, lines 14-33), wherein the circuit is configured to be radiation hard (column 4, lines 14-33), wherein the array of imager elements is configured to generate image signals based on photon counting (column 3, lines 4-5).
Regarding claim 22:
Stettner disclose an imager comprising: an array of imager elements configured to generate image signals based on the radiation received by the imager; and circuit coupled to the array of imager elements, wherein the circuit is configured to perform signal readout in synchronization with an operation of a treatment beam source (Fig. 5; column 4, lines 14-33).
Regarding claim 23:
Stettner disclose the imager of claim 22, wherein the circuit is configured to start the signal readout for an image frame at a pre-determined time or within a predetermined time period with respect to a treatment beam pulse (Fig. 6, column 4, line 34 – column 5, line 25).
Regarding claim 24:

Regarding claim 25:
Stettner disclose the imager of claim 22, wherein the circuit is configured to perform signal readout for one or more lines of the imager during a treatment session when the treatment beam source is not delivering treatment energy, and to suspend signal readout for another line of the imager when the treatment beam source is delivering treatment energy (Fig. 6, column 4, line 34 – column 5, line 25).
Regarding claim 26:
Stettner disclose the imager of claim 22, wherein the treatment beam source is configured to hold off a delivery of a treatment beam pulse for a beam hold period (Fig. 6, column 4, line 34 – column 5, line 25).
Regarding claim 27:
Stettner disclose the imager of claim 26, wherein the beam hold period is long enough to allow the imager to reset the array of imager elements, receive imaging dose, and readout the image signals (Fig. 6, column 4, line 34 – column 5, line 25).
Regarding claim 28:
Stettner disclose the imager of claim 22, wherein the circuit is configured to be radiation hard (column 4, lines 14-33).
Regarding claim 29:
Stettner disclose the imager of claim 22, wherein the circuit comprises readout and control circuit coupled to the array of imager elements, wherein the readout and control circuit is radiation hard (column 4, lines 14-33).

Stettner disclose the imager of claim 22, wherein the circuit comprises a gate driver, and wherein the gate driver is radiation hard (column 4, lines 14-33).
Regarding claim 31:
Stettner disclose the imager of claim 22, wherein the array of imager elements is configured to generate the image signals based on light signals provided by a scintillator layer.
Regarding claim 32:
Stettner disclose the imager of claim 22, wherein the array of imager elements is configured to generate the image signals based on charges provided by a conversion layer (column 3, lines 1-3).
Regarding claim 33:
Stettner disclose the imager of claim 22, wherein the array of imager elements is configured to generate image signals based on photon counting (column 3, lines 4-5).
Regarding claim 34:
Stettner disclose the imager of claim 22, wherein the circuit is configured to perform signal readout in synchronization with the operation of the treatment beam source to prevent a band artifact, a dark line artifact, a bright line artifact, or any combination of the foregoing column 4, lines 14-33).
Allowable Subject Matter
Claims 1-3, 5-10, 17, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1:
Stettner disclose an imager comprising: an array of imager elements configured to generate image signals based on radiation received by the imager (Fig. 3, 4; column 2, lines 55-56); and circuit configured to perform readout of image signals (Fig. 5; column 4, lines 14-33), wherein the circuit is configured to be radiation hard (column 4, lines 14-33).
wherein the imager is configured to remain fully functional even after the imager has been exposed to radiation resultinq from at least 10 MV radiation beam with parameters of 100 kRad and 600 Mu/min.
Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claims 2, 3, 5-10, 17 and 18 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/DANI FOX/
Primary Examiner
Art Unit 2884